COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Pamela Thurman Stallard v. The State of Texas

Appellate case number:      01-18-00451-CR

Trial court case number:    1515996

Trial court:                County Criminal Court No. 1 of Tarrant County

       A jury convicted appellant, Pamela Thurman Stallard, of the misdemeanor offense
of deadly contact, and the trial court assessed her punishment at confinement for ninety
days, suspended the sentence, and placed her on community supervision for a term of
twelve months. Appellant timely filed a notice of appeal. The clerk’s record was filed on
September 12, 2018.
        That day, the Clerk of this Court notified appellant that the court reporter had
informed the Court that appellant had requested preparation of a reporter’s record but had
not made arrangements to pay for the record and, unless appellant caused the reporter’s
record to be filed, made arrangements to pay for the reporter’s record, or provided proof
that she was entitled to proceed without payment of costs by October 12, 2018, the Court
might consider the appeal without a reporter’s record. See TEX. R. APP. P. 35.3(b). 37.3(c);
see also id. 20.2. Appellant did not respond, and we directed her to file her brief by
December 17, 2018. When appellant did not file a brief, we notified her that, unless she
filed her brief or a motion for an extension of time by January 28, 2019, we might order
the trial court to conduct a hearing under Texas Rule of Appellate Procedure 38.8(2).
Appellant did not file a brief or a motion for an extension of time.
       However, on January 24, 2019, the trial court clerk filed a supplemental clerk’s
record that included appellant’s “Motion to Withdraw Notice of Appeal,” filed in the trial
court. By an order issued on February 5, 2019, we notified appellant that the motion did
not comply with Texas Rule of Appellate Procedure 42.2, and the Court would consider
any motion to dismiss the appeal filed in this Court in compliance with that rule. To date,
appellant has not filed a motion to dismiss in this Court.
       Accordingly, appellant’s brief is due to be filed no later than 10 days from the
date of this order. If we do not receive a motion for an extension of time along with
appellant’s brief or a motion for an extension of time to file appellant’s brief within 10 days
of the date of this order, the Court must order the trial court to immediately conduct a
hearing to determine whether appellant desires to prosecute her appeal, whether she is
indigent, or, if not indigent, whether counsel has abandoned the appeal, and to make
appropriate findings and recommendations. See TEX. R. APP. P. 38.8(2).
       Alternatively, the Court will consider any motion to dismiss the appeal filed in this
Court in compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P.
42.2(a) (providing “appellant and his or her attorney must sign” voluntary motion to
dismiss in criminal case and “file it in duplicate with the appellate clerk”) (emphasis
added). Appellant’s failure to file a motion to dismiss the appeal will not preclude the
Court from abating this appeal as set out above.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually        Acting for the Court

Date: __February 26, 2019___